      Case 2:21-cr-00104-TLN Document 105 Filed 08/04/21 Page 1 of 1


1    John Manning
     California State Bar No. 220874
2    Law Office of John R. Manning
     1111 H Street, Suite 204
3    Sacramento, CA 95814
     Telephone: (916)444-3994
4    Fax: (916)447-0931
     Email: jmanninglaw@yahoo.com
5
6                                 United States District Court
7                             For the Eastern District of California
8
     United States of America,                   CASE NO.: 2:21-cr-00104-TLN
9
10                      Plaintiff,               Hon. Troy L. Nunley
11
           v.
12                                               ORDER TO UNSEAL AND DOCKET
13   Maurice Bryant et al.,                      ORDER APPOINTING
                                                 COORDINATING DISCOVERY
14                     Defendants.               ATTORNEY JOHN C. ELLIS, JR
15
16
17
18
19
20         The defense’s motion to unseal the order appointing John C. Ellis as
21   Coordinating Discovery Attorney in this matter and file said order on the docket is
22
     GRANTED.
23
        Dated: August 4, 2021
24
25
                                                        Troy L. Nunley
26                                                      United States District Judge
27
28

                                                1
